DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, 16, and claims 2-10, 12-15, and 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 11, and 16 all recite “a filter for the first range of optical wavelengths and the second range of optical wavelengths”. Comparing with the embodiments illustrated in Figs. 2 and 3, this appears to refer to element (204), which splits the C-band and L-band of the multi-wavelength signal (see Specification para. [0025], “The first filter 204 may be configured to separate the optical signal into a signal in the first range (e. g., in the C-band) and a signal in the second range (e. g., in the L-band). The first filter 204 may provide the signal in the first range to the second portion 202b, and provide the signal in the second range to the second amplifier 206”. 
Further, claims 8, 14, and 20 recite “an additional filter for the first range of optical wavelengths and the second range of optical wavelengths”. The additional filter appears to refer to element (208) of Figs. 2 and 3, which combines the C-band and L-band of the multi-wavelength signal (see Specification para. [0026] “The second filter (208) may be configured to combine the amplified signal in the first range with the amplified signal in the second range into an amplified optical signal”. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “filter” in claims 1, 11, and 16 is used by the claim to mean “a device which separates an optical signal into a first wavelength range and a second wavelength range,” while the accepted meaning is “a device which selectively transmits or rejects a range of wavelengths.”  The term “filter” in claims 8, 14, and 20 is used by the claim to mean  “a device which combines an optical signal in a first wavelength range and a an optical signal in a second wavelength range,” while the accepted meaning is “a device which selectively transmits or rejects a range of wavelengths.” The term is indefinite because the specification does not clearly redefine the term. Examiner has interpreted the term “filter” to function as described in the Specification.  Clarification and correction are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10-12, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luo et al. (US 2020/0194961).
With regard to claim 1, Luo discloses an amplifier device comprising (see Fig. 3 and paras. [0040-0041]):
A first amplifier (lower branch including “first amplification module” and “third amplification module” ) configured to amplify signals in a first range of optical wavelengths (C band), wherein the first amplifier comprises:
a first portion  that comprises one or more first optical gain components (EDF of first amplification module), and
a second portion that comprises one or more second optical gain components  (EDF of third amplification module) and a variable optical attenuator (VOA, labeled attenuator in Fig. 3);
a second amplifier (including “second amplification module” and “fourth amplification module”) configured to amplify signals in a second range of optical wavelengths (L band); and
a filter for the first range of optical wavelengths and the second range of optical wavelengths, wherein the filter is located between the first portion and the second portion of the first amplifier (para. [0042-0043], ratio-adjustable splitter extracts a C-band optical signal from between the first amplification module and third amplification module and send separated signal to second amplifier module)

With regard to claim 11, Luo discloses an erbium doped (EDF) amplifier comprising (see Fig. 3 and paras. [0040-0041]):
a first EDFA (lower branch) configured to amplify signals in a first range of optical wavelengths (C-band) , wherein the first EDFA comprises:
a first portion (“first amplification module”) that comprises one or more first EDFs,
a second portion (“third amplification module” ) that comprises one or more second EDFs
a second EDFA (upper branch including “second amplification module” and “fourth amplification module”) configured to amplify signals in a second range of optical wavelengths (L-band);
a filter for the first range of optical wavelengths and the second range of optical wavelengths, wherein the filter is located between the first portion and the second portion of the first EDFA (para. [0042-0043], ratio-adjustable splitter extracts a C-band optical signal from between the first amplification module and third amplification module and send separated signal to second amplifier module)

With regard to claim 16, Luo discloses an amplifier device comprising:
(see Fig. 3 and paras. [0040-0041]):
A amplifier (lower branch including “first amplification module” and “third amplification module” ) configured to amplify signals in a first range of optical wavelengths (C band), wherein the first amplifier comprises:
a first portion  that comprises one or more first optical gain components (EDF of first amplification module), and
a second portion that comprises one or more second optical gain components  (EDF of third amplification module) and a variable optical attenuator (VOA, labeled attenuator in Fig. 3);
a filter for the first range of optical wavelengths and the second range of optical wavelengths, wherein the filter is located between the first portion and the second portion of the first amplifier (para. [0042-0043], ratio-adjustable splitter extracts a C-band optical signal from between the first amplification module and third amplification module and send separated signal to second amplifier module)
With regard to claim 2, the first wavelength range comprises conventional (C ) band, and the second wavelength range comprises long-wavelength (L) band (para. [0040].
With regard to claims 3-4 and 17, the optical gain components comprise erbium doped fibers.
With regard to claims 5 and 18, the second  portion comprises a plurality of components which differ from the plurality of components of the  first portion; the second portion includes a gain flattening filter (GFF) which is missing from the first portion.
With regard to claims 7, 13, and 19, the VOA is in the second portion of the first amplifier.
With regard to claim 6, the first portion is configured to pass signals in the first range of optical wavelengths (C-band) and the second range of optical wavelengths (L-band).
With regard to claim 10, the filter provides signals in the first range of optical wavelengths to the second portion of the first amplifier and provides signals in the second range of optical wavelengths to the second amplifier. 
With regard to claim 12, in another embodiment,  the second EDFA may comprise a third EDF (“fifth amplification module”, para. [0045]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9, 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Luo  as applied to claims 1, 11, and 16 above, and further in view of Shimojoh et al. (US 6,882,466).
The amplifier device of Luo includes an additional filter (wavelength division multiplexer) which combines the signals in the first wavelength range with the signals in the second wavelength range to produce an amplified output signal (para. [0030] “the wavelength division multiplexing module is configured to combine the second optical signal amplified and output by the first amplification module and the L-band optical signal amplified by the second amplification module, and output a combined signal”). Luo does not disclose a first input photodiode that is  configured to receive signals in the first range of optical wavelengths from the additional filter, nor a second input photodiode that is configured to receive signals in the second range of optical wavelengths from the additional filter. However, Shimojoh teaches in the same field of endeavor, an optical amplifier (see e. g. Fig. 10) comprising a filter (splitter 1 for dividing signal in the L-band and the C-band), an optical gain section (L band optical amplifying section 3) and an additional filter (combiner 4) combines the L-band and C-band signals. The C-band signal is monitored by  a first photodiode (7B) and the L-band signal is monitored by a second photodiode (7D), before the signals are recombined. The C/L ratio control section (7) outputs a control signal form controlling the operation of the amplifier based on the detected C-band and L-band signals, so that the C-band signal power and the L-band signal power becomes a previously set ratio (13th col. lines 37-66). This is especially advantageous in keeping the same transmission signal  power level  when the number of channels in each band is unequal and may be changed during operation (2nd col. lines 30-37); therefore, it would have been obvious to one skilled in the art, e. g. an optical engineer, to include the photodiodes for each of the L-band and C-band signals taught by Shimojoh, in the optical amplifier of Luo.

Information Disclosure Statement
The information disclosure statement filed on Oct. 26, 2020 has been considered by the Examiner.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Foursa and Rodriguez disclose multi-band parallel optical amplifiers.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Center at https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645